NUMBER 13-22-00511-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                                 IN RE WAN-TSING KWANG


                            On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

                   Before Justices Longoria, Hinojosa, and Silva
                      Memorandum Opinion by Justice Silva1

        Relator Wan-Tsing Kwang filed a petition for writ of mandamus seeking to compel

the trial court to vacate an October 12, 2022 temporary order requiring relator to pay

interim attorney’s fees and expert fees in the underlying divorce proceeding.

        Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.


         1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.1 (“The court of appeals must hand down a written opinion that is as brief as practicable but that
addresses every issue raised and necessary to final disposition of the appeal.”); id. R. 47.4 (explaining the
differences between opinions and memorandum opinions).
Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza, 544 S.W.3d 836,

840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). The relator must show that (1) the trial

court abused its discretion, and (2) the relator lacks an adequate remedy on appeal. In re

USAA Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by the real party in interest, Jun Liang, and the applicable law, is of the

opinion that relator has not met his burden to obtain relief. Accordingly, we lift the stay

previously imposed in this case. We deny the petition for writ of mandamus. See TEX. R.

APP. P. 52.8, 52.10. Given our resolution of this original proceeding, we deny relator’s

amended motion requesting permission to file a reply brief, and we dismiss as moot

Liang’s emergency motion requesting modification of our stay order.


                                                                 CLARISSA SILVA
                                                                 Justice

Delivered and filed on the
8th day of November, 2022.




                                                 2